DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending with claims 7-15 under examination. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-13 in the reply filed on 9/8/2022 is acknowledged. Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Objections
Claim 8 is objected to because of the following informalities:  "potion" should read "portion".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Edelmann et al. (US 2009/0026315), hereinafter Edelmann, in view of Miguez Charines et al. (US 2015/0174831), hereinafter Charines.
Regarding claims 7-8 and 11, Edelmann discloses a method of producing a composite panel in a Z-shaped configuration (Fig. 7) by taking an L-shaped blank (par. 0070) and folding or bending along a line (par. 0052-0053, Fig. 4) and a second line (par. 0070, Fig. 7). 
Edelmann does not explicitly disclose that the Z-shaped profile is bent using the steps (a)-(e) as required in the claims. 
However, Charines discloses a method of forming a composite laminate that has a Z-shaped intermediate (see Charines, Fig. 2 on either the left or the right side of the drawing) that includes a web with two flanges (as to form the Z-shape) comprising: (a) positioning a first portion of the composite laminate (4) between a “fixed tool” (1) having two plates (as shown in Fig. 1, par. 0039-0040) wherein the first portion is to be formed into the first flange, par. 0039 explains that each of the tools has an upper and lower portion corresponding to the claimed grip plates and holding the ends of the laminate (par. 0039-0040) as in claim 8; 
(b) positioning a second position of the composite laminate between plates of a movable tool (3) (Charines Fig. 1, par. 0039-0040), wherein the second portion is spaced from the first portion (as shown in Fig. 1 for either the left or right side of the drawing – the claimed process occurs in two instances simultaneously on both sides of Figs. 1-2);
(c) heating the second portion of the composite laminate (within the movable tool) while the second portion is between the feed plates (Charines, par. 0041) as in claim 11; 
(d) moving the movable tool (at least one of the feed module and the grip module) in a direction parallel to a plane in which the web (middle portion) will be formed (Charines, Figs. 1-2, par. 0039-0042) between a first position (Fig. 1) and a second position (Fig. 2); and at the first position (Fig. 1), a first area of the second portion forms into the “web” and a second area forms into the flange as during the movement, the first area slides from between the feed plates (3) and moves into a gap (as shown in Charines, Fig. 2, par. 0041), and due to the movement between the first and second positions, the composite laminate is formed into a Z-shaped profile in cross section (Fig. 2).
Edelmann discloses a method of forming a Z-shaped composite laminate by bending or folding along two lines as to form a “Z-shaped profile” (Edelmann, par. 0070). Charines discloses a substitutable alternative to that of Edelmann, by placing the laminate into a grip module and feed module, and performing the steps as required in the claim above, but for “after the moving to the second position, removing the composite laminate which has the Z-shaped profile including the first/second flange and web.” However, one of ordinary skill in the art would have recognized that the process as shown in Charines, Figs. 1-2 would have likewise created a Z-shaped profile, as in Edelmann above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Edelmann to substitute the process steps of Charines, as outlined above, and likewise also have removed the Z-shaped profile from the tools in Charines above after the configuration in Charines, Fig. 2, as required in the claims as to form the Z-shaped profile as in Edelmann above.  
 Regarding claim 9, Edelmann/Charines discloses the subject matter of claim 7, and further discloses that in the first position (Charines, Fig. 1), the fixed tool and movable tool are positioned to face each other and the composite laminate is aligned in a plane perpendicular to the movement direction (as shown in Figs. 1-2). 
Regarding claim 10, Edelmann/Charines discloses the subject matter of claim 10, and further discloses that the gap corresponds to the thickness of the L-shaped preform (Charines, par. 0043) and as such, would be equal to the thickness of the composite laminate as shown in Charines, Fig. 3.
Regarding claim 12, Edelmann/Charines discloses the subject matter of claim 7, and further discloses that the feed plates and grip plates are relatively concave/convex with respect to each other as illustrated (Charines, Fig. 1-2). 
Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Edelmann (US 2009/0026315) in view of Charines (US 2015/0174831) as applied to claim 7 above, and further in view of Kasai et al. (US 2005/0029707).
Regarding claims 13-14, Edelmann/Charines discloses the subject matter of claim 7 but does not explicitly disclose a temperature resistant release film to be placed on the composite laminate within the feed plate (movable tool) above. 
However, Kasai discloses a similar method to that of Edelman/Charines above in that Kasai also produces a composite laminate into a shape but uses a distinct forming apparatus (see Kasai, Figs. 1-6). Kasai further discloses the use of a release film on both the upper and lower sides of a prepreg material (Kasai, par. 0030-0031, 0073) as to facilitate the release of the material from the molding equipment (Kasai, par. 0005). Therefore, in order to likewise have a sufficient release material between the fibers and the molding surfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is a release film provided on each side of the fibrous laminate prepreg material as it is being formed in accordance as provided by Kasai, as conducted with Edelmann/Charines above. 
Regarding claim 15, Edelmann/Charines/Kasai discloses the subject matter of claim 14, and further discloses that during the step of moving the movable tool (3) above (Charines, Figs. 1-2), the first portion of the composite laminate (as in the fixed tool 1) remains within the grip plates and does not substantially move relative to the grip plates (Charines, Figs. 1-2 shows movement of the laminate only in the movable tool 3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742